501 F.Supp.2d 1267 (2007)
Elias IATRIDIS, Plaintiff,
v.
Michael J. ASTRUE,[1] Commissioner of Social Security, Defendant.
No. CV 05-5264-RC.
United States District Court, C.D. California.
July 6, 2007.
*1268 Denise Bourgeois Haley, Lawrence D. Rohlfing Law Offices, Santa Fe Springs, CA, for Plaintiff.
Assistant US Attorney LA-SSA, Sharla Cerra, AUSA-Office of US Attorney, Los Angeles, CA, for Defendant.

OPINION AND ORDER
CHAPMAN, United States Magistrate Judge.
Plaintiff Elias Iatridis filed a complaint on July 21, 2005, seeking review of the Commissioner's decision denying his application for disability benefits. The Commissioner answered the complaint on December 27, 2005, and the parties filed a joint stipulation on May 12, 2006.

BACKGROUND

I
On February 10, 2000, plaintiff applied for disability benefits under Title II of the Social Security Act ("the Act"), 42 U.S.C. § 423, claiming an inability to work since May 11, 1995,[2] due to multiple injuries and surgeries.[3] Certified Administrative Record *1269 ("A.R.") 97-99, 202. On February 8, 2002, plaintiff applied for disability benefits under the Supplemental Security Income ("SSI") program of Title XVI of the Act, 42 U.S.C. § 1382(a). A.R. 9, 21. Administrative Law Judge Charles E. Stevenson ("the ALJ") held an administrative hearing on June 26 and August 27, 2002. A.R. 81, 1429-1504. On September 27, 2002, the ALJ found plaintiff is not entitled to Title II benefits, since he was not disabled prior to December 31, 1996, the date he was last insured for Title II purposes, but is disabled for SSI purposes as of February 8, 2002, the date he filed his SSI application.[4] A.R. 17-33. The plaintiff appealed this decision to the Appeals Council, which denied review on May 17, 2005. A.R. 11-16. The matter before this Court focuses upon whether plaintiff became disabled prior to December 31, 1996, the date he was last insured for Title II purposes.

II
The plaintiff was born in Athens, Greece, on June 19, 1954, and is currently 53 years old. A.R. 95, 97, 848. He has attended three years of college, and has previously worked as a restaurant manager, cook, factory worker, and banquet server. A.R. 203, 208, 226-33.
On May 11, 1995, plaintiff sustained a work-related injury when he was struck by an electric truck and knocked to the ground.[5] A.R. 289, 293, 323-24, 359, 1461. The plaintiff was further injured in a motor vehicle accident that occurred on July 31, 2000.[6] A.R. 842.
The plaintiff was initially examined following the accident on May 11, 1995, by J. Barnard, M.D., who diagnosed him as having an acute left knee sprain and contusion. A.R. 289-91. Lower back x-rays revealed lumbar degenerative changes, while left knee x-rays were normal. A.R. 289. Dr. Barnard released plaintiff to return to work at modified duties of no prolonged standing or walking effective May 12, 1995, and released him to return to work at regular duties effective May 22, 1995. Id.
On May 19, 1995, plaintiff was examined at the Healthcare Occupational Medical Clinic, where he was diagnosed with left knee internal derangement and a left shoulder sprain, placed off work for several days, and referred for physical therapy. A.R. 292. Similarly, on May 23, 1995, Jeffrey Litow, M.D., examined plaintiff and diagnosed him with left knee internal derangement and a left shoulder sprain, and placed him off work for 7 days. A.R. 293.
On June 14, 1995, Stephen W. Limburg, D.O., examined plaintiff and diagnosed him with a lumbar spine musculoligamentous strain, a left shoulder contusion and strain, and a left knee abrasion, contusion, and strain. A.R. 323-27. Dr. Limburg opined plaintiff was temporarily totally disabled, prescribed a cane, a knee support, and medication for plaintiff, and recommended plaintiff continue physical therapy. Id. A *1270 lumbar spine MRI taken August 11, 1995, showed a diffuse 2 mm. disc bulge at L5-S1 and mild degenerative changes in the lumbar vertebral bodies, A.R. 319, 321, and on September 6, 1995, Dr. Limburg diagnosed plaintiff with a lumbar spine disc protrusion at L5-S1, with radiculopathy,[7] a left shoulder sprain, and a left knee abrasion/contusion and strain. A.R. 316-18. On September 8, 1995, plaintiff had a left shoulder MRI, which showed moderate hypertrophy[8] of the left acromioclavicular joint, resulting in moderate encroachment upon the rotator cuff, and findings consistent with tendinitis, with a small tear of the supraspinatus tendon. A.R. 315. On November 17, 1995, plaintiff had a left knee MRI, which showed a small effusion tear within the left knee bursa and an oblique tear of the posterior horn of the medial meniscus. A.R. 311. On February 21, 1996, Dr. Limburg opined plaintiff required surgery for his left knee and left shoulder, and any continued delay in authorizing left knee surgery increased the risk plaintiff would develop traumatic arthritis. A.R. 304, 1255. Dr. Limburg continued to treat plaintiff through October 9, 1996, with plaintiff remaining temporarily totally disabled throughout this time. A.R. 297-322, 1255-57.
On July 25, 1995, Farid A. Mostamand, M.D., examined plaintiff, diagnosed him with sprains/strains of the left shoulder, lumbar spine, and left knee, prescribed physical therapy for plaintiff, and placed him off work until August 20, 1995. A.R. 295. Dr. Mostamand reexamined plaintiff on September 20, 1995, and found plaintiffs MRI showed encroachment of the left rotator cuff and lumbar muscle spasm. A.R. 294.
On June 12, 1996, Larry A. Danzig, M.D., an agreed medical examiner,[9] examined plaintiff and diagnosed him as having low back pain from a 2 mm. disc bulge at L5-S1, left shoulder impingement syndrome with a questionable tear of the supraspinatus tendon, and a left knee sprain with a questionable tear of the left medial meniscus. A.R. 355-92. Left shoulder x-rays showed slight to moderate spurring of the acromioclavicular joint, left knee x-rays showed no osseous abnormalities and a metal clip over the medial aspect of the left knee in the soft tissue, and lumbosacral spine x-rays showed slight narrowing of the L5-S1 disc space. A.R. 383. Dr. Danzig opined it was medically reasonable for plaintiff to undergo left shoulder and left knee surgery; and if plaintiff declined the surgeries he would be permanent and stationary,[10] with prophylactic preclusions from heavy lifting, repetitive bending and stooping,[11] prolonged weight bearing, repetitive *1271 climbing, squatting and kneeling, and work above shoulder level with the left upper arm. A.R. 386-89.
On January 6, 1997, Dr. Danzig reevaluated plaintiff and ordered new MRIs of his left shoulder and left knee. A.R. 343-50. On January 9, 1997, plaintiff had a left knee MRI, which showed small joint effusion and Grade I-II meniscal degeneration, with no evidence of a definite meniscal tear. A.R. 340-41. That same day, plaintiff had a left shoulder MRI, which showed moderate acromioclavicular hypertrophy, with subacromial spurring impressing upon the superior surface of the supraspinatus tendon with the arm in neutral position, and Grade I tendinopathy of the rotator cuff, without evidence of a full thickness tear. A.R. 338-39, 1322-23. On January 20, 1997, Dr. Danzig opined it was medically reasonable for plaintiff to have left shoulder arthroscopy and subacromial decompression, and again opined that if plaintiff elected not to have surgery he was permanent and stationary with the same work restrictions as set forth on June 12, 1996. A.R. 331-37. On March 3, 1997, Dr. Danzig opined plaintiff was a candidate for left knee arthroscopic surgery. A.R. 329-30.
On March 20, 1997, Alan H. Beyer, M.D., examined plaintiff and found plaintiffs MRI clearly showed a tear of the posterior horn of the medial meniscus and plaintiff required left knee arthroscopy. A.R. 451-68. On April 8, 1997, Dr. Beyer also recommended plaintiff undergo left shoulder acromioplasty.[12] A.R. 445-46. On April 4, 1997, plaintiff underwent a left knee arthroscopy and debridement,[13] A.R. 444, 1325, and on April 8, 1997, plaintiff started physical therapy for his left knee. A.R. 444. On April 30, 1997, Dr. Beyer performed a left shoulder open acromioplasty and rotator cuff repair. A.R. 394-405, 1324, 1329. Dr. Beyer continued to treat plaintiff, who received physical therapy. A.R. 409-10, 414-35. On October 20, 1997, Dr. Beyer discharged plaintiff from formal physical therapy, but opined plaintiff still could not return to work because of his back problems. A.R. 423.
On June 23, 1997, Jacobo W. Chodakiewitz, M.D., a neurosurgeon, examined plaintiff and diagnosed him as having left hemihypoesthesia,[14] left L5-S1 radiculopathy, and left C6-C8 radiculopathy. A.R. 1005-09. On June 27, 1997, plaintiff had a lumbar spine MRI, which showed L4-L5 disc dessication, with mild broad-based 2-3 mm. disc bulge resulting in mild impression upon the thecal sac and mouth of the right and left neural foramina, and congenital narrowing of the L5-S1 disc and minimal 1.5 mm. posterior bulging of the disc. A.R. 999-1000, 1003-04. A cervical spine MRI taken the same day showed mild-to-moderate 3 mm. disc bulging posteriorly to the right at C3-C4, resulting in localized encroachment upon the right anterior aspect of the thecal sac and the mouth of the right neural foramen, and moderate 3-4 mm. protrusion of the disc posteriorly to the right at C5-C6, resulting in moderate *1272 encroachment upon the right anterior aspect of the thecal sac and abutment of the cord, as well as mild encroachment upon the mouth of the right neural foramen. A.R. 1001-02, 1327-28. An electromyogram ("EMG") performed July 14, 1997, revealed increased irritability in the L5 myotomes,[15] left greater than right, and root irritation at the foraminal level. A.R. 998, 1326. On July 16, 1998, plaintiff had a lumbar spine MRI, which showed 3-4 mm. diffuse posterior disc herniations encroaching on the dural sac at L3-L4 and L4-L5, with compromise of the nerve roots in their lateral recesses and neural foramina, and encroachment on the dural sat at L5-S1. A.R. 977-78. On March 13, 1999, plaintiff had a lumbar spine CT scan, which showed a 1-2 mm. diffuse broadbased posterior disc bulge at L3-L4, with mild degenerative changes in the facet joints bilaterally, a 2-3 mm. diffuse broadbased posterior disc bulge effacing the thecal sac at L4-L5, with moderate degenerative changes in the facet joints bilaterally, and a 1-2 mm. central posterior disc bulge effacing the thecal sac at L5-S1. A.R. 963-64. On March 17, 2000, plaintiff had a cervical discogram and cervical spine CT scan, which showed an abnormal discogram at C5-C6 with too little contrast to interpret the C3-C4 disc. A.R. 928-33.
On May 18, 2001, Dr. Chodakiewitz opined that since January 1, 1999: plaintiff could occasionally lift and/or carry up to 5 pounds; could sit for 3 hours; could stand and walk for 30 minutes each; needed to rest for 4 hours in an 8-hour day; could not use his arms for repetitive activities; could not bend, squat, crawl, climb, or reach; was totally restricted from being around moving machinery and being exposed to marked changes in temperature and humidity; was moderately limited in working at unprotected heights and driving automotive equipment; and was mildly limited from exposure to dust, fumes and gases. A.R. 1039. On September 6, 2001, Dr. Chodakiewitz clarified his opinion, stating the foregoing limitations have been present since plaintiff was injured on May 11, 1995. A.R. 1151.
On October 20, 1997, Myron Koch, M.D., examined plaintiff, diagnosed him with low back, left shoulder, and left knee strains, and opined "there is some suggestion of a-chronic dysfunctional pain syndrome. . . ." A.R. 1017-28. Bilateral knee x-rays showed a vascular clip in the superficial venous region medially about the left knee, and cervical spine x-rays revealed multiple areas of degenerative changes at C4-05, C5-C6 and C6-C7 consisting of an anterior ligament that is undergoing ossification with small posterior osteophytes consistent with degenerative changes and mid-cervical scoliosis convex to the right and uncinate process hypertrophy, which is most prominent at C4. A.R. 1026. Pelvic x-rays showed spina bifida occulta[16] at S1 and an anomalous formation of lamina at L5, commonly associated with spondylolysis,[17] and lumbar spine x-rays showed marginal osteophytes at L4 and L5, slight narrowing of the lumbosacral space and the L4 disc space and no forward displacement of L4 *1273 on L5 or L5 on S1, with changes most consistent with secondary degenerative changes of spondylolysis. Id. Left shoulder x-rays showed some irregularities at the left acromioclavicular joint, with a suspected partial resection at the distal end of the clavicle. Id.
On January 22, 1998, Stuart A. Green, M.D., an agreed medical examiner, examined plaintiff and diagnosed him with resolved internal derangement of the left knee and cervical and lumbar sprains. A.R. 477-502. Cervical spine x-rays revealed anterior osteophytes at C5-C6 and C6-C7. A.R. 497. Dr. Green opined plaintiff was permanent and stationary as of December 19, 1997, and he should be limited to moderate work and light lifting with his left upper arm, no use of his left arm at or above nipple level, and only very light pushing or pulling with the left shoulder. A.R. 499-500. Dr. Green reexamined plaintiff on December 3, 1998, and opined that Dr. Chodakiewitz's recommendations for cervical and lumbar surgeries should be authorized although plaintiff "may be worse of[f] after the operation than he is now." A.R. 470-76.
On December 8, 1998, Isaac Schmidt, M.D., an orthopedic surgeon, examined plaintiff and diagnosed him with a lumbar spine sprain/strain, L3-L4 and L4-L5 disc disease, and left L5 radiculopathy. A.R. 892-96. On January 15, 1999, Dr. Schmidt performed L3-L4 and L4-L5 disc excision on plaintiff. A.R. 731-32, 740-41, 749-50. On March 22, 2000, Dr. Schmidt diagnosed plaintiff with cervical and lumbar spine sprains/strains, L3-L4 disc disease, and left L5 radiculopathy, and recommended plaintiff undergo cervical spine surgery. A.R. 883-87. On March 30, 2000, Dr. Schmidt performed a C3-C4 and C5-C6 disc excision and fusion with instrumentation on plaintiff. A.R. 707, 720, 722-23, 925. On May 12, 2000, Dr. Schmidt reevaluated plaintiff and diagnosed him with cervical and lumbar sprains/strains, L3-L4 and L4-L5 disc disease, and left L5 radiculopathy. A.R. 874-77. On July 26, 2000, plaintiff underwent a left shoulder MRI, which showed thinning of the rotator cuff, with superior migration of the humeral head, an intermediate signal within the rotator cuff and irregularity consistent with degeneration and/or tendinosis, and a lateral downslope of a small residual acromion process. A.R. 866-67.
On December 8, 1998, plaintiff underwent an EMG and nerve conduction studies, which showed abnormal nerve conduction velocities of the left lower leg and borderline nerve conduction velocities of the right lower leg, and the EMG showed evidence of chronic L4, L5 and S1 radiculopathy on the left, but superimposed polyneuropathy could not be ruled out. A.R. 1142-44.
Medical expert Alanson A. Mason, M.D., an orthopedic surgeon, testified at plaintiffs administrative hearing, where he stated plaintiff had a decreased capacity for standing and walking because of back and lower extremity pain and, as of December 31, 1996, plaintiff was limited to light work, with no repetitive overhead reaching, pushing or pulling.[18] A.R. 1432-60, 1484-1503.


*1274 DISCUSSION

III
The Court, pursuant to 42 U.S.C. § 405(g), has the authority to review the Commissioner's decision regarding plaintiff's application for disability benefits to determine if his findings are supported by substantial evidence and whether the Commissioner used the proper legal standards in reaching his decision. Parra v. Astrue, 481 F.3d 742, 746, (9th Cir.2007); Robbins v. Soc. Sec. Admin., 466 F.3d 880, 882 (9th Cir.2006).
The claimant is "disabled" for the purpose of receiving benefits under the Act if he is unable to engage in any substantial gainful activity due to an impairment which has lasted, or is expected to last, for a continuous period of at least twelve months. 42 U.S.C. § 423(d)(1)(A); 20 C.F.R. § 404.1505(a). "The claimant bears the burden of establishing a prima facie case of disability." Roberts v. Shalala, 66 F.3d 179, 182 (9th Cir.1995), cert. denied, 517 U.S. 1122, 116 S.Ct. 1356, 134 L.Ed.2d 524 (1996); Smolen v. Chater, 80 F.3d 1273, 1289 (9th Cir.1996). In this case, since plaintiff's Title. II insured status expired on December 31, 1996, A.R. 32, plaintiff must prove he was either permanently disabled or subject to a condition which became so severe as to disable him prior to that date. Tidwell v. Apfel, 161 F.3d 599, 601 (9th Cir.1998); Armstrong v. Comm'r of the Soc. Sec. Admin., 160 F.3d 587, 589 (9th Cir.1998).
The Commissioner has promulgated regulations establishing a five-step sequential evaluation process for the ALJ to follow in a disability case. 20 C.F.R. § 404.1520. In the First Step, the ALJ must determine whether the claimant is currently engaged in substantial gainful activity. 20 C.F.R. § 404.1520(b). If not, in the Second Step, the ALJ must determine whether the claimant has a severe impairment or combination of impairments significantly limiting him from performing basic work activities. 20 C.F.R. § 404.1520(c). If so, in the Third Step, the ALJ must determine whether the claimant has an impairment or combination of impairments that meets or equals the requirements of the Listing of Impairments ("Listing"), 20 C.F.R. § 404, Subpart P, App. 1. 20 C.F.R. § 404.1520(d). If not, in the Fourth Step, the ALJ must determine whether the claimant has sufficient residual functional capacity despite the impairment or various limitations to perform his past work. 20 C.F.R. § 404.1520(f). If not, in Step Five, the burden shifts to the Commissioner to show the claimant can perform other work that exists in significant numbers in the national economy. 20 C.F.R. § 404.1520(g).
Applying the five-step sequential evaluation process, the ALJ found plaintiff has not engaged in substantial gainful activity since February 8, 2002, but made no findings prior to that date. (Step One). The ALJ then found plaintiff has severe spinal stenosis and osteoarthritis, with degenerative disc disease, and arthrodesis of the left knee; however, he also found that "[t]he medical evidence does not establish that these conditions were severe prior to the date last insured, December 31, 1996[.]" (Step Two). The ALJ also found plaintiff did not have an impairment or combination of impairments that met or equaled a Listing prior to December 31, 1996. (Step Three). Finally, the ALJ concluded plaintiff "did not have an impairment, or combination of impairments, that would prevent him from returning to his past relevant work as a restaurant manager, prior to December 31, 1996"; therefore, he is not disabled for Title II purposes. (Step Four).

IV
A claimant for Title II benefits has the burden to prove he was either permanently *1275 disabled or subject to a condition that became so severe as to disable him prior to the date his eligibility for Title II benefits expires. Greger v. Barnhart, 464 F.3d 968, 970 (9th Cir.2006); Armstrong, 160 F.3d at 589. "[T]he critical date is the date of onset of disability, not the date of diagnosis." Swanson v. Sec'y of Health & Human Servs., 763 F.2d 1061, 1065 (9th Cir.1985); Morgan v. Sullivan, 945 F.2d 1079, 1081 (9th Cir.1991) (per curiam). Moreover, any deterioration in a claimant's condition subsequent to the last date of eligibility for Title II benefits is immaterial for disability purposes. Johnson v. Shalala, 60 F.3d 1428, 1434 (9th Cir.1995); Weetman v. Sullivan, 877 F.2d 20, 22 (9th Cir.1989).
"The onset date of disability is the first day an individual is disabled as defined in the Act and the regulations.". Social Security Ruling ("SSR") 83-20, 1983 WL 31249, *1 (S.S.A.);[19]Morgan, 945 F.2d at 1081. "For disabilities of traumatic origin, onset is the day of the injury if the individual is thereafter expected to die as a result or is expected to be unable to engage in substantial gainful activity . . . for a continuous, period of at least 12 months. . . ." SSR 83-20, 1983 WL 31249 at *2; McNabb v. Barnhart, 340 F.3d 943, 945 (9th Cir. 2003).[20] Moreover, the claimant's alleged onset date "should be used if it is consistent with all the evidence available"; nevertheless, "the established onset date must be fixed based on the facts and can never be inconsistent with the medical evidence." SSR 83-20, 1983 WL 31249 at *3; Armstrong, 160 F.3d at 589.
Here, plaintiff sustained a traumatic injury on May 11, 1995, when he was run over by an electric truck. A.R. 289, 293, 323-24, 359, 1461. Nevertheless, the ALJ found plaintiff, as of December 31, 1996, did not have a severe impairment or combination of impairments (Step Two)[21] and plaintiff retained the residual functional capacity ("RFC")[22] to perform "light exertional work activity, with restriction against overhead lifting bilaterally[,]" such as his past relevant work as a restaurant manager (Step Four). A.R. 31-33. However, plaintiff contends the ALJ's Step Four determination is not supported by substantial evidence because the ALJ failed to properly consider the medical evidence and erroneously determined plaintiff was not a credible witness. The plaintiff is correct.
The medical opinions of treating physicians are entitled to special weight because the treating physician "is employed to cure and has a greater opportunity *1276 to know and observe the patient as an individual." Sprague v. Bowen, 812 F.2d 1226, 1230 (9th Cir.1987); Edlund v. Massanari, 253 F.3d 1152, 1157 (9th Cir.2001); see also 20 C.F.R. § 404.1527(d)(2). (generally providing more weight is given to treating sources "since these sources are likely to be the medical professionals most able to provide a detailed, longitudinal picture of your medical impairment(s). . . ."). Therefore, the Commissioner must provide clear and convincing reasons for rejecting the uncontroverted opinion of a treating physician, Bayliss v. Barnhart, 427 F.3d 1211, 1216 (9th Cir.2005); Connett v. Barnhart, 340 F.3d 871, 874 (9th Cir.2003), and "[e]ven if [a] treating doctor's opinion is contradicted by another doctor, the ALJ may not reject this opinion without providing `specific and legitimate reasons' supported by substantial evidence in the record." Reddick v. Chater, 157 F.3d 715, 725 (9th Cir.1998); Bayliss, 427 F.3d at 1216.
Dr. Chodakiewitz, one of plaintiff s treating physicians,[23] clearly expressed an opinion that plaintiff, as of May 11, 1995: was limited to occasionally lifting and/or carrying up to 5 pounds, sitting for 3 hours, standing and walking for 30 minutes each, and resting for 4 hours in an 8-hour day; could not use his arms for repetitive activities; could not bend, squat, crawl, climb, or reach; was totally restricted from being around moving machinery and being exposed to marked changes in temperature and humidity; and was "moderately" limited in working at unprotected heights, driving automotive equipment and being exposed to dust, fumes and gases. A.R. 1039, 1151. The ALJ discounted Dr. Chodakiewitz's opinions because they were set forth on May 18 and September 6, 2001, and the ALJ improperly assumed they related to conditions as of those dates. A.R. 28. The ALJ committed legal error in rejecting Dr. Chodakiewitz's opinions for the reason he stated because "[r]etrospective diagnoses by treating physicians and medical experts . . . are . . . relevant to the determination of a continuously existing disability with onset prior to expiration of insured status." Flaten v. Sec. of Health & Human Servs., 44 F.3d 1453, 1461 n. 5 (9th Cir.1995); see also Lester v. Chater, 81 F.3d 821, 832 (9th Cir.1995) ("`[M]edical evaluations made after the expiration of a claimant's insured status are relevant to an evaluation of the preexpiration condition.'" (citation omitted)).
The also rejected Dr. Chodakiewitz's opinions on the ground Dr. Chodakiewitz, as a workers' compensation physician, was required to "attribute[ ] everything to the May 11, 1995, injury . . . for workers' compensation to pay the bills." A.R. 27. However, "in the absence of other evidence to undermine the credibility of a medical report, the purpose for which the report was obtained does not provide a legitimate basis for rejecting it." Reddick, 157 F.3d at 726; see also Batson v. Comm'r of the Soc. Sec. Admin., 359 F.3d 1190, 1196 n. 5 (9th Cir.2004) (rejecting claimant's claim physician was biased because *1277 he was hired by workers' compensation insurance company). Since this reason, too, is not a proper ground to reject Dr. Chodakiewitz's opinions,[24] the ALJ failed to provide specific and legitimate reasons for not considering Dr. Chodakiewitz's limitations Thus, the ALJ's Step Four determinations that plaintiff was not disabled and was able to perform his past relevant work as a restaurant manager prior to December 31, 1996, are not supported by substantial evidence.

V
This Court has discretion to award disability benefits to a plaintiff when there is no need to remand the case for additional factual findings. McCartey v. Massanari, 298 F.3d 1072, 1076 (9th Cir.2002); Holohan v. Massanari, 246 F.3d 1195, 1210 (9th Cir.2001). Generally, the Court will direct the award of benefits in cases where the record has been fully developed and where further administrative proceedings would serve no useful purpose. McCartey, 298 F.3d at 1076-77; Vertigan v. Halter, 260 F.3d 1044, 1053 (9th Cir.2001).
"Where the Commissioner fails to provide adequate reasons for rejecting the opinion of a treating . . . physician, [this Court] credit[s] that opinion `as a matter of law.'" Lester, 81 F.3d at 834 (quoting Hammock v. Bowen, 879 F.2d 498, 502 (9th Cir.1989)). Here, vocational expert Stephen Berry testified that an individual, such as plaintiff, who is required to rest for 4 hours out of an 8-hour work day could not perform any work in the national economy. A.R. 1477. Therefore, crediting Dr. Chodakiewitz's opinions as true, as well as the other overwhelming evidence, plaintiff's disability onset date is May 11, 1995, the date of his traumatic injury, SSR 83-20, 1983 WL 31249 at *2, and he is entitled to Title II benefits.[25]

ORDER
IT IS ORDERED that plaintiff's request for relief be granted, and the Commissioner shall award Title II disability benefits to plaintiff under 42 U.S.C. 423.

JUDGMENT
IT IS ADJUDGED that Judgment shall be entered awarding disability benefits to plaintiff under Title II, 42 U.S.C. § 423.
NOTES
[1]  Pursuant to Fed.R.Civ.P. 25(d)(1), Michael J. Astrue is substituted as the defendant in the action.
[2]  Plaintiff initially claimed he became disabled on March 1, 1995, A.R. 97, but subsequently amended the date to May 11, 1995. A.R. 57-59, 199-200, 1484.
[3]  The plaintiff's application was initially denied on May 26, 2000, and was denied again on September 12, 2000, following reconsideration. A.R. 72-80.
[4]  "Title II is an insurance program. Enacted in 1935, it provides old-age, survivor, and disability benefits to insured individuals irrespective of financial need. Title XVI is a welfare program. Enacted in 1972, it provides SSI benefits to financially needy individuals who are aged, blind, or disabled regardless of their insured status." Bowen v. Galbreath, 485 U.S. 74, 108 S.Ct. 892, 893, 99 L.Ed.2d 68 (1988) (citations omitted).
[5]  Although plaintiff also has significant mental and cardiac impairments, and had coronary artery bypass surgery on December 5, 1994, see A.R. 506-671, this opinion focuses on plaintiff's orthopedic impairments.
[6]  Since it is clear that this accident worsened plaintiff's many orthopedic complaints, the decision does not discuss plaintiff's medical tests and treatment after July 31, 2000.
[7]  Radiculopathy is "disease of the nerve roots." Dorland's Illustrated Medical Dictionary, 1511 (29th ed.2000).
[8]  Hypertrophy is "the enlargement or over-growth of an organ or part due to an increase in size of its constituent cells." Dorland's Illustrated Medical Dictionary at 859.
[9]  Under California workers' compensation law, an "agreed medical examiner [is] chosen by the parties because of his expertise and neutrality." Power v. Workers' Comp. Appeal Bd., 179 Cal.App.3d 775, 782, 224 Cal.Rptr. 758 (1986).
[10]  "A disability is considered `permanent and stationary' for workers' compensation purposes `after the employee has reached maximum medical improvement or his or her condition has been stationary for a reasonable period of time.'" Booth v. Barnhart, 181 F.Supp.2d 1099, 1103-04 n. 3 (C.D.Cal.2002) (citations omitted); Robertson v. Workers' Comp. Appeals Bd., 112 Cal.App.4th 893, 897, 5 Cal.Rptr.3d 485 (2003).
[11]  Under the version of California's workers' compensation guidelines then in effect, a disability precluding heavy lifting and repeated bending and stooping "contemplates the individual has lost approximately half of his preinjury capacity for lifting, bending and stooping." Schedule for Rating Permanent Disabilities, Spine and Torso Guidelines, 2-14 (Labor Code of California). The Schedule for Rating Permanent Disabilities was revised effective April 1997 and January 2005.
[12]  Acromioplasty is "surgical removal of the anterior hook of the acromion [the lateral extension of the spine of the scapula, projecting over the shoulder joint and forming the highest point of the shoulder] to relieve mechanical compression of the rotator cuff during movement of the glenohumeral joint." Dorland's Illustrated Medical Dictionary at 21.
[13]  Debridement is "the removal of foreign material and devitalized or contaminated tissue from or adjacent to a traumatic or infected lesion until surrounding healthy tissue is exposed." Dorland's Illustrated Medical Dictionary at 460.
[14]  Hemihypoesthesia is abnormal decreased sensitivity, particularly to touch, on one side of the body. Dorland's Illustrated Medical Dictionary, 800, 863 (29th ed.2000).
[15]  A myotome is "a group of muscles innervated from a single spinal segment." Dorland's Illustrated Medical Dictionary at 1172.
[16]  Spina bifida occulta is "a developmental anomaly characterized by defective closure of the vertebral arch" without protrusion of the spinal cord or meninges. Dorland's Illustrated Medical Dictionary at 1677.
[17]  Spondylolysis is the "dissolution of a vertebra; a condition marked by platyspondylia [congenital flattening of the vertebral bodies], aplasia [lack of development of an organ or tissue] of the vertebral arch, and separation of the pars interarticularis [the part of the lamina between the superior and inferior articular processes of a lumbar vertebra]." Dorland's Illustrated Medical Dictionary at 113, 1328, 1401, 1684.
[18]  Under Social Security regulations, "[l]ight work involves lifting no more than 20 pounds at a time with frequent lifting or carrying of objects weighing up to 10 pounds. Even though the weight lifted may be very little, a job is in this category when it requires a good deal of walking or standing, or when it involves sitting most of the time with some pushing and pulling of arm or leg controls. To be considered capable of performing a full or wide range of light work, you must have the ability to do substantially all of these activities." 20 C.F.R. 404.1567(b), 416.967(b). "[T]he full range of light work requires standing or walking for up to two-thirds of the workday." Gallant v. Heckler, 753 F.2d 1450, 1454 n. 1 (9th Cir.1984); SSR 83-10, 1983 WL 31251, *6.
[19]  Social Security Rulings constitute SSA's interpretations of the statute it administers and of its own regulations. Massachi v. Astrue, 486 F.3d 1149, 1152 n. 6 (9th Cir.2007); Ukolov v. Barnhart, 420 F.3d 1002, 1005 n. 2 (9th Cir.2005). Although Social Security Rulings do not have the force, of law, Chavez v. Dep't of Health & Human Servs., 103 F.3d 849, 851 (9th Cir.1996); Quang Van Han v. Bowen, 882 F.2d 1453, 1457 (9th Cir.1989), once published, they are binding upon ALJs and the Commissioner. Holohan v. Massanari, 246 F.3d 1195, 1202-03 n. 1 (9th Cir. 2001); Gatliff v. Comm'r of the Soc. Sec. Admin., 172 F.3d 690, 692 n. 2 (9th Cir.1999).
[20]  In disabilities of non-traumatic origin, the claimant's allegations, his work history, and the medical evidence are all factors relevant to the determination of disability onset date, with medical evidence being the most important factor. SSR 83-20, 1983 WL 31249 at *2.
[21]  For the reasons discussed herein, this Step Two finding was obviously erroneous. Nevertheless, for purposes of judicial economy, this opinion focuses on the ALJ's Step Four determination, rather than his Step Two finding.
[22]  A claimant's RFC is what he can still do despite his physical, mental, nonexertional, and other limitations. Mayes v. Massanari, 276 F.3d 453, 460 (9th Cir.2001); Cooper v. Sullivan, 880 F.2d 1152, 1155 n. 5 (9th Cir. 1989)
[23]  The ALJ's finding that Dr. Chodakiewitz was not a treating physician, A.R. 28, is not supported by substantial evidence given the numerous occasions on which Dr. Chodakiewitz examined plaintiff, prescribed medication to him, and referred plaintiff for diagnostic testing and further treatment, as well as Dr. Chodakiewitz's participation in plaintiff's lumbar spine surgery. A.R. 707, 731-32, 908-1012, 1090-93, 1201-07, 1261-68; see 20 C.F.R. §§ 404.1502, 416.902 (A treating physician is any physician who "has provided [the claimant] with medical treatment or evaluation and who has, or has had, an ongoing treatment relationship with [the claimant]."); Ghokassian v. Shalala, 41 F.3d 1300, 1303 (9th Cir.1994) (holding physician who saw claimant twice within a 14-month period and prescribed medication to, him is treating physician).
[24]  Moreover, Dr. Limburg, who treated plaintiff between June 14, 1995, and October 9, 1996, opined plaintiff was temporarily totally disabled throughout that period. A.R. 297-314. Under California workers' compensation terminology, "[t]he term `temporarily totally disabled' means that an individual is `totally incapacitated' and `unable to earn any income during the period when he is recovering from the effects of the injury.'" Booth, 181 F.Supp.2d at 1103 n. 2 (citation omitted); Rissetto v. Plumbers & Steamfitters Local 343, 94 F.3d 597, 600, 605 (9th Cir.1996); Herrera v. Workmen's Comp. Appeals Bd., 71 Cal.2d 254, 257, 78 Cal.Rptr. 497, 499, 455 P.2d 425 (1969); see also Robinson, v. Workers' Comp. Appeals Bd., 194 Cal.App.3d 784, 792, 239 Cal.Rptr. 841 (1987) ("`The period of temporary total disability is that period when the employee is totally incapacitated for work and during which he may reasonably be expected to be cured or materially improved with proper medical attention[,]' or until his condition becomes permanent and stationary." (citations omitted)). Dr. Limburg's opinion that plaintiff could not work between June 5, 1995, and October 9, 1996, provides further support for a May 11, 1995 onset date, and the ALJ also erred in failing to consider this aspect of Dr. Limburg's opinion.
[25]  Having reached this conclusion, it is unnecessary to reach the other issue plaintiff raises.